Name: Commission Regulation (EC) No 1033/2006 of 4 July 2006 laying down the requirements on procedures for flight plans in the pre-flight phase for the single European sky (Text with EEA relevance)
 Type: Regulation
 Subject Matter: air and space transport;  international law;  organisation of transport;  European construction;  European organisations
 Date Published: nan

 7.7.2006 EN Official Journal of the European Union L 186/46 COMMISSION REGULATION (EC) No 1033/2006 of 4 July 2006 laying down the requirements on procedures for flight plans in the pre-flight phase for the single European sky (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management Network (the interoperability Regulation) (1), and in particular Article 3(1) thereof, Having regard to Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (2), and in particular Article 8(2) thereof, Whereas: (1) Significant inconsistencies between flight plan data held by parties concerned by the safe conduct of flights, notably air traffic services units, operators and pilots, have been highlighted by a number of studies undertaken by the Commission and the European Organisation for the Safety of Air Navigation (Eurocontrol). Such inconsistencies may have an impact on the safety and efficiency of the European air traffic management system. Furthermore, greater consistency in flight plan data would contribute to seamless operation, to support for new concepts of operations, notably in the field of air traffic flow management, and to enhanced safety. Appropriate measures should therefore be taken to reduce the occurrence of inconsistencies between flight plan data. (2) Eurocontrol has been mandated in accordance with Article 8(1) of Regulation (EC) No 549/2004 to develop requirements for flight plans in the pre-flight phase for the single European sky. This Regulation is based on the resulting mandate report of 17 March 2005. (3) The territorial scope of this Regulation should be clearly defined by reference to Regulation (EC) No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and use of the airspace in the single European sky (3). (4) The International Civil Aviation Organisation (hereinafter ICAO) has defined procedures for the submission, acceptance and distribution of flight plans, which should be brought into force in order to be applied uniformly within the airspace of the single European sky. These procedures should be complemented by provisions obliging operators, pilots, air traffic services units and various originators of flight plans to ensure that the key items of flight plans held by them remain consistent until the end of the pre-flight phase for flights departing from within the airspace covered by this Regulation. These key items should be clearly identified. (5) A centralised flight planning processing and distribution service, provided through the Integrated Initial Flight Plan Processing System (hereinafter IFPS), has been established under the authority of Eurocontrol. Member States should be required to take the necessary measures to ensure that the IFPS delivers information supporting the consistency of the key items of the flight plans. (6) If the IFPS receives no flight plan for flights entering the airspace covered by this Regulation from adjacent airspaces, similar risks may arise to those resulting from inconsistencies between flight plan data held by air traffic services units, operators and pilots for flights departing from within this airspace. In such cases, air traffic services units should provide IFPS with appropriate flight data to prevent these risks. (7) With a view to maintaining or enhancing existing safety levels of operations Member States should be required to ensure the conduct by the parties concerned of a safety assessment including hazard identification, risk assessment and mitigation processes. (8) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee established by Article 5 of Regulation (EC) No 549/2004, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation lays down the requirements on procedures for flight plans in the pre-flight phase in order to ensure the consistency of flight plans, repetitive flight plans and associated update messages between operators, pilots and air traffic services units through the Integrated Initial Flight Plan Processing System, either in the period preceding the first delivery of air traffic control clearance for flights taking off from within the airspace covered by this Regulation or in the period preceding entry into that airspace for other flights. 2. This Regulation shall apply to all flights intended to operate or operating as general air traffic in accordance with instrument flight rules within the airspace defined in Article 1(3) of Regulation (EC) No 551/2004. 3. This Regulation shall apply to each of the following parties involved in the submission, modification, acceptance and distribution of flight plans: (a) operators and agents acting on their behalf; (b) pilots and agents acting on their behalf; (c) air traffic services units providing services to general air traffic flying in accordance with instrument flight rules. Article 2 Definitions 1. For the purposes of this Regulation the definitions set out in Regulation (EC) No 549/2004 shall apply. 2. In addition to the definitions referred to in paragraph 1 the following definitions shall apply: 1. flight plan means specified information provided to air traffic service units, relative to an intended flight or portion of a flight of an aircraft; 2. pre-flight phase means the period from the first submission of a flight plan until the first delivery of an air traffic control clearance; 3. repetitive flight plan means a flight plan related to a series of frequently recurring, regularly operated individual flights with identical basic features, submitted by an operator for retention and repetitive use by air traffic service units; 4. operator means a person, organisation or enterprise engaged in or offering to engage in an aircraft operation; 5. air traffic services unit (hereinafter ATS unit) means a unit, civil or military, responsible for providing air traffic services; 6. Integrated Initial Flight Plan Processing System (hereinafter IFPS) means a system within the European Air Traffic Management Network through which a centralised flight planning processing and distribution service, dealing with the reception, validation and distribution of flight plans, is provided within the airspace covered by this Regulation; 7. air traffic control clearance (hereinafter ATC clearance) means an authorisation for an aircraft to proceed under conditions specified by an air traffic control unit; 8. instrument flight rules means instrument flight rules as defined in Annex 2 (4) to the 1944 Chicago Convention on International Civil Aviation; 9. air traffic control unit (hereinafter ATC unit) means variously area control centre, approach control unit or aerodrome control tower; 10. key items of a flight plan means the following items of a flight plan: (a) aircraft identification; (b) departure aerodrome; (c) estimated off-block date; (d) estimated off-block time; (e) destination aerodrome; (f) route excluding terminal area procedures; (g) cruising speed(s) and requested flight level(s); (h) aircraft type and category of wake turbulence; (i) flight rules and type of flight; (j) aircraft equipment and its related capabilities; 11. originator means a person or organisation submitting flight plans and any associated update messages to the IFPS, including pilots, operators and agents acting on their behalf and ATS units; 12. initial flight plan means the flight plan initially submitted by the originator including changes, if any, initiated and accepted by pilots, operators, an ATS unit or the centralised service for flight planning processing and distribution of flight plans during the pre-flight phase; 13. aircraft identification means a group of letters, figures or a combination thereof which is either identical to, or the coded equivalent of, the aircraft call sign to be used in air-ground communications, and which is used to identify the aircraft in ground-ground air traffic services communications; 14. estimated off-block date means the estimated date on which the aircraft will commence movement associated with departure; 15. estimated off-block time means the estimated time at which the aircraft will commence movement associated with departure; 16. terminal area procedures means the standard instrument departures and the standard instrument arrival routes as defined in ICAO Procedures for Operational Services (PANS-OPS, Doc 8168  Volume 1  Fourth edition  1993, incorporating Amendment No 13). Article 3 Interoperability and performance requirements 1. The ICAO provisions specified in the Annex shall apply to the submission, acceptance and distribution of flight plans for every flight subject to this Regulation and to all changes to a key item in a flight plan in the pre-flight phase in accordance with this Regulation. 2. Member States shall take the necessary measures to ensure that when IFPS receives a flight plan, or change thereto, it: (a) checks it for compliance with the format and data conventions; (b) checks it for completeness and, to the extent possible, for accuracy; (c) takes action, if necessary, to make it acceptable to the air traffic services; and (d) indicates acceptance of the flight plan or changes thereto to the originator. 3. Member States shall take the necessary measures to ensure that IFPS communicates to all affected ATS units the accepted flight plan and any accepted pre-flight phase changes to the key items of the flight plan and associated update messages. 4. The originator, when not being the operator or the pilot, shall ensure that the conditions of acceptance of a flight plan and any necessary changes to these conditions as notified by IFPS are made available to the operator or the pilot who has submitted the flight plan. 5. The operator shall ensure that the conditions of acceptance of a flight plan and any necessary changes thereto as notified by IFPS to the originator are incorporated into the planned flight operation and communicated to the pilot. 6. The operator shall ensure prior to operation of the flight that the content of the initial flight plan correctly reflects the operational intentions. 7. ATC units shall, during the pre-flight phase, make available through IFPS any necessary changes affecting the route or flight level key items of a flight plan that could affect the safe conduct of a flight, for flight plans and associated update messages previously received by them from IFPS. No other changes to or cancellation of a flight plan shall be made by an ATC unit in the pre-flight phase without coordination with the operator. 8. Member States shall take the necessary measures to ensure that IFPS communicates any necessary pre-flight phase changes referred to in the first subparagraph of paragraph 7 to the originator of the flight plan. 9. When no flight plan has previously been received from IFPS by ATS units for a flight entering the airspace under their responsibility, the units concerned shall make available through IFPS at least the aircraft identification, aircraft type, point of entry to their area of responsibility, time and flight level at that point, route and destination aerodrome for such flights. Article 4 Safety requirements Member States shall take the necessary measures to ensure that any changes to the existing procedures for flight plans in the pre-flight phase covered by this Regulation or any introduction of new procedures are preceded by a safety assessment, including hazard identification, risk assessment and mitigation processes, conducted by the parties concerned. Article 5 Additional requirements 1. ATS units shall ensure that their personnel involved in flight planning are made duly aware of the relevant provisions in this Regulation and that they are adequately trained for their job functions. 2. Member States shall take the necessary measures to ensure that the personnel operating the IFPS involved in flight planning are made duly aware of the relevant provisions of this Regulation and that they are adequately trained for their job functions. 3. ATS units shall: (a) develop and maintain operations manuals containing the necessary instructions and information to enable their operations personnel to apply the provisions of this Regulation; (b) ensure that the manuals referred to in point (a) are accessible and kept up to date and that their update and distribution are subject to appropriate quality and documentation configuration management; (c) ensure that the working methods and operating procedures comply with the relevant provisions specified in this Regulation. 4. Member States shall take the necessary measures to ensure that the centralised flight planning processing and distribution service: (a) develops and maintains operations manuals containing the necessary instructions and information to enable their operations personnel to apply the provisions of this Regulation; (b) ensures that the manuals referred to in point (a) are accessible and kept up to date and that their update and distribution are subject to appropriate quality and documentation configuration management; (c) ensures that the working methods and operating procedures comply with the relevant provisions specified in this Regulation. 5. Member States shall take the necessary measures to ensure compliance with this Regulation. Article 6 Entry into force and application This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2006. For the Commission Jacques BARROT Vice-President (1) OJ L 96, 31.3.2004, p. 26. (2) OJ L 96, 31.3.2004, p. 1. (3) OJ L 96, 31.3.2004, p. 20. (4) Tenth edition  July 2005  www.icao.int ANNEX ICAO provisions referred to in Article 3(1) 1. Chapter 3, Paragraph 3.3 (Flight plans) of ICAO Annex 2  Rules of the Air (10th edition  July 2005). 2. Chapter 4, Paragraph 4 (Flight plan), and Chapter 11, Paragraph 11.4.2.2 (Filed flight plan messages and associated update messages) of ICAO PANS-ATM Doc. 4444 (14th edition  2001). 3. Chapter 3 (Flight plans), and Chapter 14, Paragraph 14.1.4 (Flight information region boundaries estimates) of Regional Supplementary Procedures, Doc. 7030/4  EUR, Part 1, Rules of the Air, Air Traffic Services and Search and Rescue, (Fourth edition  1987, incorporating Amendment No 210).